           Case 1:17-cr-00216-RJS Document 73 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                  No. 17-cr-216 (RJS)
          -v-
                                                                       ORDER
 DAJAHN MCBEAN,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from the government, dated May 8, 2020, advising the

Court that Supervisee has been charged with bank fraud conspiracy, in violation of Title 18, United

States Code, Section 1349, and aggravated identity theft, in violation of Title 18, United States

Code, Sections 1028A and 2, in a case assigned to Judge Failla, United States v. Dajahn McBean

and William Valdez, 20 Cr. 226 (KPF). The government’s letter also raises the prospect of

transferring Supervisee’s pending alleged violations of supervised release in the above-captioned

matter to Judge Failla. (Doc. No. 71.) The parties are advised that the violation of supervised

release proceedings will remain assigned to my docket. The Probation Office is respectfully

directed to file an amended specification of violations of supervised release no later than May 20,

2020. The parties are reminded that the Court has scheduled a status conference in this matter for

June 12, 2020 at 10:00 a.m. If either party wishes to adjourn that conference in light of the new

criminal case, they shall do so in writing no later than June 1, 2020.

SO ORDERED.

Dated:          May 14, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
